DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114 filed on 03-01-2022.
The following official correspondence is a first action on the merits for the RCE referenced above.
Claims 1-2, 4-5, and 7-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “wherein the controller is configured to calculate a set margin value and a reliability level to compensate for the PDT,”. The language as stated does not distinctly define what is meant by “wherein the controller is configured to calculate a set margin value and a reliability level to compensate for the PDT,” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “wherein the controller is configured to calculate a set margin value and a reliability level to compensate for the PDT,” will be interpreted as “calculated output value”, “operation threshold value”, or the like.
Claims 2, 4-5, 7, and 9-12 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2015058862 A) in view of Amano (WO 2018225420 A1).

REGARDING CLAIM 1, as best understood, Narita discloses, n ADAS device configured to measure information regarding a driving state of a vehicle and an object (Narita: [0027]; [0031]); a collision sensor unit positioned at a front of the vehicle and configured to measure whether collision with the object occurs (Narita: [0027]; [FIG. 4] a collision sensor unit positioned at a front of the vehicle (24) and configured to measure whether collision with the object occurs can be observed.); an active hood lift system (AHLS) configured to raise one end of a hood of the vehicle based on a signal from the collision sensor unit (Narita: [ABS]); and a controller configured to: set a pedestrian detection threshold (PDT) based on information received from the ADAS device (Narita: [0009]); compensate for an output reference value of the collision sensor unit based on the compensated PDT (Narita: [ABS]); and determine whether collision occurs using the collision sensor unit to adjust pop-up of the AHLS when an output value equal to or greater than the compensated reference value is applied (Narita: [0034]), wherein the controller is configured to compensate for the PDT using the information received from the ADAS device including at least one of a predicted collision order measured by the ADAS device, a vehicle speed after compensation, a position of the object in a lateral direction, or an object type (Narita: [0027]).
Narita does not explicitly disclose, receive information regarding a plurality of front objects from the ADAS device to compensate for the PDT, wherein the controller is configured to calculate a set margin value and a reliability level to compensate for the PDT, and wherein the controller is configured to decrease the output reference value of the collision sensor unit in response to recognizing a pedestrian as the object, and is configured to increase the output reference value of the collision sensor unit in response to recognizing a non-pedestrian as the object according to the set margin value.
	However, in the same field of endeavor, Amano discloses:
receive information regarding a plurality of front objects from the ADAS device to compensate for the PDT,
Amano: [Ln. 97-99; 199-205]
wherein the controller is configured to calculate a set margin value and a reliability level to compensate for the PDT,
Amano: [Ln. 191-193]
and wherein the controller is configured to decrease the output reference value of the collision sensor unit in response to recognizing a pedestrian as the object,
Amano: [Ln. 184-189]
and is configured to increase the output reference value of the collision sensor unit in response to recognizing a non-pedestrian as the object according to the set margin value
Amano: [Ln. 236-243]
…for the benefit of activating a protection device for an encounter of a plurality of pedestrians.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a pedestrian protection device disclosed by Narita to include consideration of a plurality of pedestrians taught by Amano. One of ordinary skill in the art would have been motivated to make this modification in order to activate a protection device for an encounter of a plurality of pedestrians.

REGARDING CLAIM 2, as best understood, Narita in view of Amano remain as applied above to claim 1, and further, Narita teaches, the ADAS device is configured to calculate a time to collision (TTC) to predicted collision with the measured object (Narita: [0032]) and detect a distance to the measured object (Narita: [0027]).

REGARDING CLAIM 4, as best understood, Narita in view of Amano remain as applied above to claim 1, and further, Amano teaches, the collision sensor unit includes at least one of an optical fiber sensor and a contact sensor that are installed in a bumper back beam of the vehicle (Amano: [Ln. 437-445]; [FIG. 1] sensor that are installed in a bumper back beam of the vehicle can be observed.).

REGARDING CLAIM 8, limitations and motivations addressed, see claim 1 (supra).

REGARDING CLAIM 9, as best understood, Narita in view of Amano remain as applied above to claim 8, and further, Narita teaches, compensating, by the controller, for a reference value of a collision sensor unit based on the compensated PDT (Narita: [ABS]).

REGARDING CLAIM 10, as best understood, Narita in view of Amano remain as applied above to claim 8, and further, Amano teaches, decreasing, by the controller, an output reference value of the collision sensor unit in response to recognizing a pedestrian as the object; and increasing, by the controller, the output reference value of the collision sensor unit in response to recognizing a non-pedestrian as the object (Amano: [Ln. 24-29]).

REGARDING CLAIM 11, as best understood, Narita in view of Amano remain as applied above to claim 8, and further, Narita teaches, adjusting, by the controller, a pop-up amount of the active hood based on a collision object measured using the ADAS device (Narita: [ABS]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2015058862 A) in view of Amano (WO 2018225420 A1) as applied to claim 1 above, and further in view of Soo Heung (KR 20050121328 A).

REGARDING CLAIM 5, as best understood, Narita in view of Amano remain as applied above to claim 1, and further, Narita also teaches, the AHLS includes a driver to which driving force is applied (Narita: [0008]).
Narita in view of Amano do not explicitly disclose, the driver is operated to permit the hood of the vehicle to pop-up or be restored to an original position in a vertical direction by the controller.
However, in the same field of endeavor, Soo Heung teaches, “Conventionally, as shown in FIG. 4, when the driver operates the hood release handle, the catch is released and placed in a pop-up state” (Soo Heung: [0001]), for the benefit of manual operation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a pedestrian protection device disclosed by Narita in view of Amano to include a manual operation taught by Soo Heung. One of ordinary skill in the art would have been motivated to make this modification in order to enable manual hood operation for a drive.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2015058862 A) in view of Amano (WO 2018225420 A1) as applied to claims 1 and 8 above, and further in view of Eiswerth (US 20090292422 A1).

REGARDING CLAIM 7, as best understood, Narita in view of Amano remain as applied above to claim 1, and further, Narita teaches, the controller is configured to compensate for vehicle speed (Narita: [0031]).
Narita in view of Amano do not explicitly disclose, to perform contact sensor logic during PDT compensation.
However, in the same field of endeavor, Eiswerth teaches, “Generally, this fail-safe configuration is achieved by arranging a plurality of independent impact sensors, evaluation logic circuits, and deployment control hardware to only allow deployment current to flow when each individual component achieves a predetermined deployment state. However, the fail-safe configuration of the automatic restraint system controllers make it difficult to manually dispose of PSD's safely prior to disposal of the vehicle because the predetermined deployment state is typically achieved by sensory input indicating a crash event” (Eiswerth: [0005]), for the benefit of creating a fail-safe sensor and deployment system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a pedestrian protection device disclosed by Narita in view of Amano to include sensor logic taught by Eiswerth. One of ordinary skill in the art would have been motivated to make this modification in order to create a fail-safe sensor and deployment system.

REGARDING CLAIM 12, as best understood, Narita in view of Amano remain as applied above to claim 8, and further, Narita teaches, compensating, by the controller, for vehicle speed; and compensating, by the controller, for the vehicle speed (Narita: [ABS]).
Narita does not explicitly disclose, performing contact sensor logic setting by the ADAS device.
However, in the same field of endeavor, Eiswerth teaches, “Generally, this fail-safe configuration is achieved by arranging a plurality of independent impact sensors, evaluation logic circuits, and deployment control hardware to only allow deployment current to flow when each individual component achieves a predetermined deployment state. However, the fail-safe configuration of the automatic restraint system controllers make it difficult to manually dispose of PSD's safely prior to disposal of the vehicle because the predetermined deployment state is typically achieved by sensory input indicating a crash event” (Eiswerth: [0005]), for the benefit of creating a fail-safe sensor and deployment system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a pedestrian protection device disclosed by Narita in view of Amano to include sensor logic taught by Eiswerth. One of ordinary skill in the art would have been motivated to make this modification in order to create a fail-safe sensor and deployment system.

Allowable Subject Matter
Claims 1 and 8 contain allowable subject matter. Specifically, “wherein the controller is configured to calculate a set margin value and a reliability level to compensate for the PDT, and S. Kim et al.U.S. Serial No. 16/438,033Page 3 of 11wherein the controller is configured to decrease the output reference value of the collision sensor unit in response to recognizing a pedestrian as the object, and is configured to increase the output reference value of the collision sensor unit in response to recognizing a non-pedestrian as the object according to the set margin value.” However, the ASM is rejected due to a 112(b) rejection for indefiniteness.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/MACEEH ANWARI/             Primary Examiner, Art Unit 3663